DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 40-51 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7, 9 and 12 of U.S. Patent No. 10,987,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘247 patent requires an apparatus including a first light guide extendable from the lumen in the trocar and a second light guide not attached to the distal end of the trocar.
Claims of instant application (16/757461)
Corresponding claims of Pat. No. 10,987,247
40, 41, 44
1
42
2
43
3
45
4
46
5
47
6
48
7
50
9
51
12

	
Claim(s) 49 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,987,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘247 patent requires an apparatus including a first light guide extendable from the lumen in the trocar and a second light guide not attached to the distal end of the trocar. The ‘247 patent discloses a second light guide that is not attached to the distal end of the trocar but does not explicitly require the second light guide to be positioned to illuminate the distal end of the trocar. However, since the second light guide is movable (not attached) and is within the lumen, the second light guide is capable of illuminating the distal end of the trocar.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 55 and 56 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim claim(s) 8 and 9 of copending Application No. 16/145,119. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40-44, 46, 48, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2007/0202186A1, “Yamamoto”) in view of Humayun et al. (US 2002/0002362A1, “Humayun”).
Regarding claim 40, Yamamoto discloses an apparatus including a trocar (21; Fig. 7), wherein the trocar is a portal for subsequent placement of other instruments therethrough. The trocar includes a shaft having proximal and distal ends and includes a lumen therethrough. The distal end is shaped to be capable of penetrating/advancing through tissue. It is noted that the claim does not describe a specific shape but that the shape allows penetration of tissue. A composite microcannula (access device; 20, [0051]) is positioned within the lumen of the shaft. The microcannula includes a flexible hollow tube having an outer diameter less than an inner diameter of the lumen, thus providing means to be disposed therein. A light guide in the form of a fiber optic (23) is coupled to the flexible hollow tube. Everything has a degree of rigidity, however, Yamamoto does not expressly disclose that the shaft is rigid. 
In the same field of endeavor, trocars, Humayun teaches an apparatus including a trocar or larger cannula (14) and a microcannula (2) that is disposed therein. The trocar includes a lumen within a rigid shaft [0048]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of the trocar of Yamamoto to be rigid, as taught by Humayun, to provide enough rigidity necessary to pass it into the eye without damage.
Regarding claims 41-43, the combination of Yamamoto and Humayun discloses a positioner in the form of a connector that joins a proximal end of the flexible hollow tube of the composite microcannula. The positioner is capable of holding composite microcannula and displacing or holding the microcannula stationary relative to the trocar (Fig. 7; Yamamoto). 
Regarding claim 44, the combination of Yamamoto and Humayun discloses a hollow sleeve located between the positioner and the trocar (cone shaped element, Fig. 7; Yamamoto). The microcannula passes through the hollow sleeve.
Regarding claim 46, the combination of Yamamoto and Humayun discloses that the microcannula is fixed to the positioner (Fig. 7; Yamamoto).
Regarding claim 48, the combination of Yamamoto and Humayun disclose a light source (24) that is positioned to direct light into the first light guide to be capable of illuminating a distal end of the first light guide [0051; Yamamoto].
Regarding claim 50, the combination of Yamamoto and Humayun discloses a proximal end of the microcannula being in fluid communication with a distal end of the microcannula, wherein the light guide is positioned therethrough (Fig. 7; Yamamoto).
Regarding claim 51, the combination of Yamamoto and Humayun discloses that a light guide is capable of being admitted into the hollow tube, thus a solid payload is capable of being admitted therein [0051; Yamamoto].
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Humayun, as applied to claim 40 above, and further in view of Skarbnik et al. (US 2014/0074134A1A1, “Skarbnik”).
Regarding claim 49, the combination of Yamamoto and Humayun does not disclose a second light guide positioned to illuminate the distal end of the trocar.
In the same field of endeavor, trocars, Gill teaches a light guide (46) positioned in a lumen of a trocar (30; Fig. 2). The light guide is positioned to illuminate the distal end of the trocar [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the trocar of the combination of Yamamoto and Humayun with a second light guide, as taught by Skarbnik, to provide the trocar with light means during use when the microcannula is not inserted therein.
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Humayun, as applied to claim 40 above, and further in view of Bhadri et al. (US 2011/0282160A1, “Bhadri”).
Regarding claim 49, the combination of Yamamoto and Humayun does not disclose that the light guide includes a layer of material disposed concentrically around a void space inside the flexible hollow tube of the microcannula.
In the same field of endeavor, trocars, Bhadri teaches a light guide in the form of having a phosphorescence material applied or coupled to the surface and or embedded in transparent material of a cannula [0107]. It is noted that phosphorescence is light emitted by a substance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light guide of the microcannula of the combination of Yamamoto and Humayun with the  transparent material and a phosphorescence light guide, as taught by Bhadri, as this modification involves the simple substitution of one light guide for another for the predictable result of providing light means during use.
Claim(s) 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Humayun in view of Yoon (US 5,637,097).
Regarding claims 53 and 54, as discussed above in claim 40, the combination of Yamamoto and Humayun discloses a rigid, hollow shaft having a distal end shaped for tissue penetration and a light source positioned to illuminate the distal end. The shaft is formed with a lumen extending from the distal and proximal ends. A transition structure resides on the proximal end of the trocar having a conical shape, wherein a finger grip is formed at the proximal-most end and extends outward from the transition structure of a distal conical portion.  However, the combination of Yamamoto and Humayun does not disclose a smoothed distal edge.
In the same field of endeavor, trocar systems, Yoon teaches a trocar (Fig. 18) including a smoothed distal edge that is continuous or rounded all the way around the distal edge of the lumen (C21;L1-15).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rigid shaft of the trocar of the combination of Yamamoto and Humayun with a smoothed distal edge rounded all the way around a distal end of the lumen, as taught by Yoon, to facilitate providing penetrating means. 
Claim(s) 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conston et al. (US 2006/0149194A1) in view of LaConte et al. (US 2017/0238961A1, “LaConte”) in view of Yoon.
Regarding claims 53 and 54, Conston discloses a trocar that is capable of being used for ophthalmic surgery that includes a hollow shaft (4; Fig. 1, 3, 4, 8) through which a light source in the form of a pipe or optical fiber may be disposed to be capable of illuminating a distal end of the shaft [0024]. The shaft includes a lumen extending between proximal and distal ends and a distal end shaped to be capable of tissue penetration (Fig. 5).  A transition structure (bottom portion of 5) wherein the structure changes from one state to another is located at the proximal end of the shaft and includes an aperture or channel [0024] through which an optical fiber or microcannula may be inserted. A rim above the transition structure and at the proximal end of the transition structure extends outward from the transition structure as a finger grip. Conston does not disclose that the shaft is rigid, though every element has a degree of rigidity or a smoothed distal edge of the lumen.
In the same field of endeavor, trocars, LaConte teaches a trocar (136) that includes a cutting tip (406) for piercing or incising tissue and is constructed from rigid materials [0034]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft of Conston to be rigid, as taught by LaConte, to provide desired pushability for treatment.
In the same field of endeavor, trocar systems, Yoon teaches a trocar (Fig. 18) including a smoothed distal edge that is continuous or rounded all the way around the distal edge of the lumen (C21;L1-15).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rigid shaft of the trocar of the combination of Yamamoto and Humayun with a smoothed distal edge rounded all the way around a distal end of the lumen, as taught by Yoon, to facilitate providing penetrating means.
Allowable Subject Matter
Claim(s) 57-59 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McIntyre et al. (US 2009/0088681A1) and Gill et al. (US 2008/0064925A1) discloses trocar systems including light guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771